Title: Thomas Boylston Adams to William Smith Shaw, 23 August 1799
From: Adams, Thomas Boylston
To: Shaw, William Smith


          
            Dear William
            Rock-hall 23d: August 1799
          
          I received your agreeable birth day tribute the day following the date of my last; since then the deadly pestilence has burst forth again with ten fold violence & every part of the City is more or less infected. The inhabitants are flying in every direction & not a room

is left unoccupied at Germantown. I go there but seldom. The Banks & other public Offices are soon expected. New York, we understand, is equally afflicted & alarmed. Another mournful Autumn menaces on all sides, & yet the weather seems favorable to an high degree of health in the Country. I shall not expose myself to fever infection, so, be of no concern for me;
          I had heard nothing of the pamphlet you mention, but am desirous of seeing it, wicked & abandoned as it is— Barloe is deep in the mysteries of modern philosophy— He is not only a deliberate plodding villain, but of slender intellect— His mind was never capable of a manly thought on subjects of government— Poets in general are the worst of politicians— they are by trade & occupation worshipers of ideal images, dealers in fiction, builders of air born castles & master workmen only in the edifices of Parnassus’ sumit. These things belong not in any manner to the Science of Government. In France indeed, under the mockery of Republicanism, the Chénier’s the Beaumarchais’s have prostituted their muses to the vile purpose of blasphemy & Atheism— In Republican france, Poets may be legislators, for the Republic originated in fraud, has been maintained by violence & yet exists only in imagination. All these things appertain to Poetry. Ergo a poetical form of Government is the most arbitrary, absurd & monstrous that ever prevailed among mankind. Who but a frenchman would have endured a rhyming race of governors & legislators?
          The above is about on a level with the reasoning of Tom Paine in “Age of Reason part 2d:” wherein he levels aims all the shafts of his railery & gibes at the Bible— He dwells much on a conceit which he thinks original, in both parts of this work, viz— That prophet, originally meant nothing more nor less than poet, and that the prophesies are only poems in the Eastern style, which deals much in allegory fable & parable, so that to sanctify these poems by calling them prophesies & respecting them as authentic traditions of the word of God; is solemn mockery. Well, I have proved that the french nation have in latter days pay’d more respect than any other to these sort of folks called poets, by admiting them to give laws to their Country, & therefore france is incontestably more culpable in retaining a reverence for impostors than all the world besides.
          I hope Dr: Hopkins is not ranked among the fraternity, though he is rather a visionary than otherwise in some of his opinions. His professional reputation at Hartford is very good.
          I got a letter from JQA. dated 29 April, a day or two since— It was

brought by a vessel that was carried in & detained a month in England, but was finally liberated, being freighted with a cargo for Government. The subject of this letter is business merely, on the details of which I shall write shortly to my Mother— I have no letter from her later than the 4th: currt:.
          Truxton insinuates that he has been coaxed to go out after another Monsieur friggate— I dont believe this would have been done if the S of N— had felt himself unconscious of promising more than he had a right to do on the subject of rank. He is resolved to persist in his resignation. He has a right so to do, but he is preparing chagrin discontent & torment for himself during his life, by the obstinate exercise of it. Discipline must be established at the outset, for the vices & errors of infancy are hard to correct in maturer age. Our Navy is the most hopeful & promising of our Country’s offspring & I hope it will be trained up in the nurture of due subordination to its parent authority. A really good & valua[ble o]fficer or servant, is he that unites courage, capacity, humanity & humility, but how rare is the association complete! I wish Truxton well, but older & abler must not be overlooked, however they may have been eclipsed by a fortunate & well timed adventure.
          Dear William you write a very slovenly hand and you spell shockingly ill— Truth is sometimes disagreeable, but ought not therefore to be disguised— She is, you know, the only female that wants no fig leaf to cover her nakedness.
          I am dear William sincerely / Your’s
          
            T. B. Adams
          
          
            PS. If the Post Office does not remove it will be difficult to get letters very soon from town or to it—you must make due allowance therefore for irregularity.
          
        